Citation Nr: 1408920	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-34 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes mellitus, Type II.

2.  Entitlement to service connection for a left shoulder disorder, to include as secondary to the service-connected right shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Wichita, Kansas.

The Board has considered documentation included in the Virtual VA system.  No new records pertinent to this appeal were found therein.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary before the appeal can be properly adjudicated.

The Veteran has been diagnosed with bilateral shoulder degenerative joint disease (see July 2010 VA primary care note) and severe arthritis of the shoulders (see July 2010 VA physical therapy treatment plan note).  Hypertension was listed as an "active problem" as part of a July 2010 VA risk assessment screening note, and a July 2004 VA orthopedics surgery note shows that right shoulder surgery was cancelled because the Veteran was "quite hypertensive on a regular basis."  

The Veteran is service connected for diabetes mellitus and gunshot wound residuals of the right shoulder.  He is claiming that his hypertension is secondary to his diabetes mellitus, Type II and that his left shoulder disorder is secondary to his service-connected right shoulder disorder.  The Veteran's representative has referred to an American Heart Association report that suggests a relationship exists between diabetes mellitus and the development of hypertension.  

A VA examination has not been afforded for these claims.  The Board finds that claim must be remanded to obtain medical opinions necessary to adjudicate these claims.  U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013).

The most recent VA outpatient treatment records on file are dated in October 2010.  As these claims are being remanded anyway, an attempt to associate any and all treatment records dated from October 2010 should be undertaken.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the claims file all VA medical treatment records dating from October 2010 to the present.  

2.  After completion of the foregoing, the Veteran should be afforded appropriate VA examinations to address the nature and likely etiology of his hypertension and left shoulder disorder.  The examiner is to be provided access to the claims folder and Virtual VA as needed.  Any and all indicated studies deemed necessary by the examiner should be accomplished.

Based on the examination and review of the record, the examiner should answer the following questions:  

(a) Does the Veteran have hypertension?  If so, is it at least as likely as not (50 percent or higher degree of probability) that the hypertension was incurred in service or otherwise caused or aggravated by service?  

(b) Is it at least as likely as not (50 percent or higher degree of probability) that hypertension was caused by his service-connected diabetes mellitus?  

(c) Is it at least as likely as not (50 percent or higher degree of probability) that any current hypertension was aggravated his service-connected diabetes mellitus?

The examiner should comment on the American Heart Association literature that suggests a relationship between diabetes mellitus and hypertension.  

(d) Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed left shoulder disorder was incurred in service or otherwise caused or aggravated by service?  

(e) Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed left shoulder disorder was caused by his service-connected right shoulder disability?  

(f) Is it at least as likely as not (50 percent or higher degree of probability) that any current left shoulder disorder was aggravated his service-connected right shoulder disability?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of hypertension (i.e., a baseline) before the onset of the aggravation.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The Veteran should be notified that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655. 

4.  After the completion of any action deemed appropriate, the appellant's claims should be readjudicated.  If any benefit sought remains denied, the appellant and his representative should be provided a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


